UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of July 31, 2014 Market Value Shares ($000) Common Stocks (99.8%) 1 Australia (20.3%) Commonwealth Bank of Australia 1,624,442 125,294 BHP Billiton Ltd. 3,240,445 115,058 Westpac Banking Corp. 3,110,119 98,903 Australia & New Zealand Banking Group Ltd. 2,742,704 85,632 National Australia Bank Ltd. 2,319,999 75,330 Wesfarmers Ltd. 1,149,057 46,530 Woolworths Ltd. 1,239,138 42,236 CSL Ltd. 517,370 32,234 Woodside Petroleum Ltd. 722,708 28,369 Rio Tinto Ltd. 439,919 26,723 Telstra Corp. Ltd. 4,429,944 22,465 Macquarie Group Ltd. 323,586 17,318 Suncorp Group Ltd. 1,298,094 17,068 * Scentre Group 5,174,423 16,349 AMP Ltd. 2,963,014 14,957 Origin Energy Ltd. 1,096,489 14,441 Brambles Ltd. 1,571,332 13,603 Insurance Australia Group Ltd. 2,323,379 13,522 * Westfield Corp. 1,951,500 13,467 Transurban Group 1,815,727 13,039 Santos Ltd. 963,478 12,908 QBE Insurance Group Ltd. 1,207,576 12,206 Amcor Ltd. 1,220,226 11,679 Oil Search Ltd. 1,161,203 10,156 Aurizon Holdings Ltd. 2,078,024 9,595 Stockland 2,326,747 8,715 Goodman Group 1,729,250 8,478 AGL Energy Ltd. 556,753 7,589 Orica Ltd. 367,350 7,419 Fortescue Metals Group Ltd. 1,621,985 7,272 * Newcrest Mining Ltd. 722,722 7,220 Lend Lease Group 543,778 6,786 GPT Group 1,776,544 6,689 Sonic Healthcare Ltd. 399,134 6,676 Dexus Property Group 5,821,268 6,396 ASX Ltd. 190,994 6,379 Mirvac Group 3,714,248 6,213 Computershare Ltd. 498,538 6,016 Ramsay Health Care Ltd. 131,104 5,841 Crown Resorts Ltd. 382,316 5,721 APA Group 818,369 5,649 James Hardie Industries plc 444,144 5,516 Asciano Ltd. 989,480 5,493 Bendigo and Adelaide Bank Ltd. 440,512 5,183 Seek Ltd. 334,166 5,051 Coca-Cola Amatil Ltd. 544,346 4,642 Tatts Group Ltd. 1,404,712 4,613 Incitec Pivot Ltd. 1,644,954 4,502 CFS Retail Property Trust Group 2,130,977 4,271 Sydney Airport 1,040,420 4,127 Challenger Ltd. 548,601 4,063 Bank of Queensland Ltd. 348,391 4,021 Boral Ltd. 774,937 3,812 * Alumina Ltd. 2,498,409 3,673 WorleyParsons Ltd. 217,309 3,579 Iluka Resources Ltd. 427,859 3,466 Federation Centres 1,448,071 3,443 Toll Holdings Ltd. 682,089 3,427 Cochlear Ltd. 57,629 3,384 Aristocrat Leisure Ltd. 620,825 3,257 * BlueScope Steel Ltd. 559,977 3,218 Caltex Australia Ltd. 136,592 3,107 Treasury Wine Estates Ltd. 649,427 2,976 Ansell Ltd. 153,115 2,688 ALS Ltd. 373,818 2,680 Echo Entertainment Group Ltd. 844,743 2,588 ^ Flight Centre Travel Group Ltd. 56,820 2,479 Metcash Ltd. 885,897 2,393 Tabcorp Holdings Ltd. 738,908 2,388 REA Group Ltd. 52,449 2,284 SP AusNet 1,676,405 2,088 ^ Leighton Holdings Ltd. 101,072 2,056 Perpetual Ltd. 43,523 1,952 Downer EDI Ltd. 430,635 1,921 Australand Property Group 462,459 1,920 DuluxGroup Ltd. 369,190 1,874 IOOF Holdings Ltd. 230,850 1,853 CSR Ltd. 506,242 1,761 Orora Ltd. 1,204,450 1,622 Adelaide Brighton Ltd. 441,909 1,490 Harvey Norman Holdings Ltd. 524,462 1,488 * Recall Holdings Ltd. 312,062 1,486 TPG Telecom Ltd. 284,488 1,445 * Qantas Airways Ltd. 1,150,013 1,409 OZ Minerals Ltd. 316,032 1,344 Fairfax Media Ltd. 1,685,805 1,327 Platinum Asset Management Ltd. 224,311 1,319 Seven West Media Ltd. 660,246 1,240 Macquarie Atlas Roads Group 394,850 1,223 Envestra Ltd. 944,884 1,136 * Sims Metal Management Ltd. 97,340 1,067 Goodman Fielder Ltd. 1,765,064 1,050 Shopping Centres Australasia Property Group 628,156 1,032 Arrium Ltd. 1,349,294 1,014 *,^ Whitehaven Coal Ltd. 610,163 952 * Sims Metal Management Ltd. ADR 79,352 867 GWA Group Ltd. 297,943 805 New Hope Corp. Ltd. 254,227 702 Nufarm Ltd. 171,496 685 ^ Atlas Iron Ltd. 884,109 514 * Newcrest Mining Ltd. ADR 51,388 511 * Ten Network Holdings Ltd. 1,838,865 481 Hong Kong (9.1%) AIA Group Ltd. 12,165,245 65,174 Hutchison Whampoa Ltd. 2,028,531 27,518 Hong Kong Exchanges and Clearing Ltd. 1,162,297 26,036 Cheung Kong Holdings Ltd. 1,337,636 25,842 Sun Hung Kai Properties Ltd. 1,558,118 23,651 Sands China Ltd. 2,444,747 17,949 Galaxy Entertainment Group Ltd. 2,110,950 17,752 Jardine Matheson Holdings Ltd. 238,000 14,206 Hong Kong & China Gas Co. Ltd. 6,276,060 13,704 Link REIT 2,315,243 13,136 Hang Seng Bank Ltd. 774,341 13,118 CLP Holdings Ltd. 1,554,041 12,928 Wharf Holdings Ltd. 1,532,297 12,212 Power Assets Holdings Ltd. 1,341,316 11,981 BOC Hong Kong Holdings Ltd. 3,635,546 11,402 Want Want China Holdings Ltd. 6,680,000 9,122 Swire Pacific Ltd. Class A 643,625 8,287 Hongkong Land Holdings Ltd. 1,173,000 8,018 Jardine Strategic Holdings Ltd. 224,000 8,006 Li & Fung Ltd. 5,841,259 7,781 Henderson Land Development Co. Ltd. 1,143,460 7,253 Hang Lung Properties Ltd. 2,259,317 6,978 China Mengniu Dairy Co. Ltd. 1,371,000 6,637 New World Development Co. Ltd. 5,038,870 6,354 Bank of East Asia Ltd. 1,347,076 5,743 MTR Corp. Ltd. 1,415,917 5,563 Tingyi Cayman Islands Holding Corp. 1,916,000 5,425 Sino Land Co. Ltd. 2,998,300 5,158 SJM Holdings Ltd. 1,839,359 4,914 Wynn Macau Ltd. 1,058,440 4,510 Hang Lung Group Ltd. 812,000 4,355 Wheelock & Co. Ltd. 824,486 4,157 ^ AAC Technologies Holdings Inc. 696,500 4,130 Samsonite International SA 1,273,173 3,945 Swire Properties Ltd. 1,181,015 3,850 Techtronic Industries Co. 1,251,000 3,750 ^ Prada SPA 513,400 3,635 Cheung Kong Infrastructure Holdings Ltd. 505,215 3,559 Hysan Development Co. Ltd. 639,603 3,062 Esprit Holdings Ltd. 1,851,900 2,898 First Pacific Co. Ltd. 2,380,823 2,846 MGM China Holdings Ltd. 774,400 2,832 Yue Yuen Industrial Holdings Ltd. 842,519 2,816 ^ Sun Art Retail Group Ltd. 2,241,500 2,792 ASM Pacific Technology Ltd. 242,428 2,575 NWS Holdings Ltd. 1,370,411 2,535 PCCW Ltd. 3,943,143 2,425 Kerry Properties Ltd. 654,858 2,390 Melco International Development Ltd. 793,000 2,356 Shangri-La Asia Ltd. 1,460,096 2,303 VTech Holdings Ltd. 160,500 1,986 * Semiconductor Manufacturing International Corp. 21,587,000 1,985 Cathay Pacific Airways Ltd. 1,047,548 1,979 Hopewell Holdings Ltd. 548,624 1,906 Television Broadcasts Ltd. 290,900 1,884 Chow Tai Fook Jewellery Group Ltd. 1,104,200 1,602 New World China Land Ltd. 2,612,000 1,561 * Global Brands Group Holding Ltd. 5,793,259 1,517 * Johnson Electric Holdings Ltd. 363,125 1,400 Huabao International Holdings Ltd. 1,880,000 1,365 * FIH Mobile Ltd. 2,195,000 1,235 Cafe de Coral Holdings Ltd. 328,000 1,169 L'Occitane International SA 442,750 1,138 Xinyi Glass Holdings Ltd. 1,902,000 1,112 Champion REIT 2,313,000 1,075 Orient Overseas International Ltd. 200,324 1,066 Uni-President China Holdings Ltd. 1,259,400 1,033 *,^ Macau Legend Development Ltd. 1,601,000 947 ^ Shougang Fushan Resources Group Ltd. 3,610,000 942 * Shun Tak Holdings Ltd. 1,838,000 938 Great Eagle Holdings Ltd. 257,000 928 Lifestyle International Holdings Ltd. 471,000 919 Shui On Land Ltd. 3,404,166 913 Kerry Logistics Network Ltd. 544,679 889 * Brightoil Petroleum Holdings Ltd. 2,914,000 886 *,^ United Co. RUSAL plc 1,634,000 867 Dah Sing Financial Holdings Ltd. 147,352 836 ^ SA Sa International Holdings Ltd. 983,860 782 Towngas China Co. Ltd. 675,929 778 Dah Sing Banking Group Ltd. 370,056 661 China Travel International Investment Hong Kong Ltd. 2,562,000 610 *,^ China Rongsheng Heavy Industries Group Holdings Ltd. 2,941,500 594 Texwinca Holdings Ltd. 608,000 571 Hutchison Telecommunications Hong Kong Holdings Ltd. 1,224,000 525 ^ Xinyi Solar Holdings Ltd. 1,846,000 523 Hopewell Highway Infrastructure Ltd. 925,500 476 Kowloon Development Co. Ltd. 354,000 429 Parkson Retail Group Ltd. 1,372,000 411 * Sun Hung Kai Properties Ltd. Warrants Exp. 04/08/2016 128,426 323 Hutchison Harbour Ring Ltd. 2,492,000 189 Japan (54.8%) Toyota Motor Corp. 2,674,571 157,907 Mitsubishi UFJ Financial Group Inc. 14,284,624 84,241 SoftBank Corp. 950,770 68,349 Honda Motor Co. Ltd. 1,810,427 63,023 Sumitomo Mitsui Financial Group Inc. 1,356,234 55,286 Mizuho Financial Group Inc. 24,146,741 46,880 Japan Tobacco Inc. 1,065,359 37,466 Canon Inc. 1,142,717 37,384 Hitachi Ltd. 4,681,258 36,284 Takeda Pharmaceutical Co. Ltd. 781,691 35,655 FANUC Corp. 198,176 34,251 Seven & I Holdings Co. Ltd. 788,754 32,824 KDDI Corp. 552,300 31,748 Mitsubishi Estate Co. Ltd. 1,283,982 31,397 Mitsui Fudosan Co. Ltd. 947,580 31,293 East Japan Railway Co. 383,985 30,760 Mitsubishi Corp. 1,453,134 30,620 Astellas Pharma Inc. 2,255,070 30,580 Mitsui & Co. Ltd. 1,747,600 28,027 Central Japan Railway Co. 191,200 27,155 Panasonic Corp. 2,148,690 26,791 Mitsubishi Electric Corp. 2,001,954 26,429 Shin-Etsu Chemical Co. Ltd. 416,455 26,415 Nippon Steel & Sumitomo Metal Corp. 8,544,309 25,801 Nissan Motor Co. Ltd. 2,562,446 25,139 NTT DOCOMO Inc. 1,421,000 24,919 Nippon Telegraph & Telephone Corp. 374,244 24,851 Bridgestone Corp. 673,650 24,312 Tokio Marine Holdings Inc. 721,190 22,679 Nomura Holdings Inc. 3,533,694 22,310 Denso Corp. 482,886 22,273 Kao Corp. 532,477 21,898 Komatsu Ltd. 962,009 21,335 ORIX Corp. 1,308,840 21,153 Mitsubishi Heavy Industries Ltd. 3,239,743 21,119 Keyence Corp. 46,577 20,291 ITOCHU Corp. 1,567,797 19,962 Murata Manufacturing Co. Ltd. 202,119 19,267 Toshiba Corp. 4,165,424 18,526 Daikin Industries Ltd. 269,512 18,510 Sony Corp. 1,008,544 18,381 Sumitomo Realty & Development Co. Ltd. 442,539 18,272 Fuji Heavy Industries Ltd. 633,512 18,066 Fast Retailing Co. Ltd. 53,920 17,802 SMC Corp. 62,900 17,365 Sumitomo Mitsui Trust Holdings Inc. 3,869,819 16,840 Kubota Corp. 1,256,895 16,547 Dai-ichi Life Insurance Co. Ltd. 1,140,800 16,070 Kyocera Corp. 327,250 15,851 Sumitomo Corp. 1,138,138 14,998 Daiwa Securities Group Inc. 1,767,984 14,844 Nidec Corp. 225,628 14,694 Tokyo Gas Co. Ltd. 2,548,959 14,561 Hoya Corp. 440,302 14,256 Suzuki Motor Corp. 422,668 14,104 Fujitsu Ltd. 1,807,981 13,859 Inpex Corp. 932,000 13,813 Daiwa House Industry Co. Ltd. 654,805 13,292 FUJIFILM Holdings Corp. 463,472 13,230 Asahi Group Holdings Ltd. 435,621 13,138 Mazda Motor Corp. 537,591 12,917 Daiichi Sankyo Co. Ltd. 702,691 12,778 Secom Co. Ltd. 209,903 12,768 JX Holdings Inc. 2,445,523 12,575 Kirin Holdings Co. Ltd. 896,416 12,565 MS&AD Insurance Group Holdings Inc. 548,801 12,492 Otsuka Holdings Co. Ltd. 389,379 12,399 Nintendo Co. Ltd. 107,098 11,898 Marubeni Corp. 1,684,356 11,838 Eisai Co. Ltd. 279,368 11,834 Sumitomo Electric Industries Ltd. 775,121 11,361 Tokyo Electron Ltd. 173,413 11,328 JFE Holdings Inc. 520,807 10,992 * Olympus Corp. 301,536 10,850 Asahi Kasei Corp. 1,351,836 10,684 Resona Holdings Inc. 1,908,043 10,633 Toray Industries Inc. 1,569,857 10,626 NEC Corp. 2,631,284 10,159 Oriental Land Co. Ltd. 53,718 10,088 Omron Corp. 222,910 9,887 NKSJ Holdings Inc. 391,026 9,874 Daito Trust Construction Co. Ltd. 77,558 9,348 Shimano Inc. 79,798 9,316 Tokyu Corp. 1,283,409 9,227 Sumitomo Metal Mining Co. Ltd. 542,149 9,032 Dentsu Inc. 227,902 9,026 Isuzu Motors Ltd. 1,291,996 8,967 Ajinomoto Co. Inc. 571,706 8,788 West Japan Railway Co. 192,937 8,751 Yamato Holdings Co. Ltd. 407,561 8,490 T&D Holdings Inc. 669,061 8,397 Terumo Corp. 368,800 8,363 * Chubu Electric Power Co. Inc. 719,372 8,362 Osaka Gas Co. Ltd. 2,008,548 8,354 Toyota Industries Corp. 171,420 8,351 Ricoh Co. Ltd. 709,982 8,128 Ono Pharmaceutical Co. Ltd. 94,033 7,954 Shiseido Co. Ltd. 397,753 7,839 Aisin Seiki Co. Ltd. 200,329 7,780 ^ Sekisui House Ltd. 577,335 7,577 Makita Corp. 127,927 7,567 Aeon Co. Ltd. 669,095 7,513 Chugai Pharmaceutical Co. Ltd. 225,257 7,497 Nitto Denko Corp. 167,066 7,456 Hankyu Hanshin Holdings Inc. 1,273,000 7,411 Unicharm Corp. 119,941 7,344 Bank of Yokohama Ltd. 1,272,462 7,240 * Kansai Electric Power Co. Inc. 786,814 7,187 Mitsubishi Motors Corp. 625,421 7,125 LIXIL Group Corp. 288,832 7,002 Shionogi & Co. Ltd. 321,673 6,945 Shizuoka Bank Ltd. 641,859 6,918 JGC Corp. 222,221 6,734 NSK Ltd. 473,736 6,665 IHI Corp. 1,435,720 6,639 NGK Insulators Ltd. 280,541 6,638 Kintetsu Corp. 1,809,927 6,591 NGK Spark Plug Co. Ltd. 219,081 6,550 Dai Nippon Printing Co. Ltd. 633,513 6,499 Toyota Tsusho Corp. 227,448 6,323 Odakyu Electric Railway Co. Ltd. 635,362 6,224 Japan Exchange Group Inc. 273,300 6,218 Asahi Glass Co. Ltd. 1,033,115 6,122 Yahoo Japan Corp. 1,344,000 6,081 Taisei Corp. 1,074,863 6,062 Kawasaki Heavy Industries Ltd. 1,555,357 6,051 Sysmex Corp. 154,284 5,989 TDK Corp. 124,487 5,972 Mitsubishi Chemical Holdings Corp. 1,363,979 5,970 Seiko Epson Corp. 139,300 5,963 Sumitomo Chemical Co. Ltd. 1,551,276 5,896 Yakult Honsha Co. Ltd. 111,015 5,866 * Tokyo Electric Power Co. Inc. 1,476,684 5,761 Tobu Railway Co. Ltd. 1,086,206 5,687 Chiba Bank Ltd. 780,129 5,679 Konica Minolta Inc. 530,353 5,662 Nikon Corp. 355,130 5,508 Rohm Co. Ltd. 96,433 5,436 Tohoku Electric Power Co. Inc. 484,342 5,289 Nippon Paint Co. Ltd. 229,000 5,277 * Kyushu Electric Power Co. Inc. 470,444 5,224 Sekisui Chemical Co. Ltd. 435,445 5,221 MEIJI Holdings Co. Ltd. 71,615 5,133 Shimizu Corp. 660,504 5,059 *,^ Sharp Corp. 1,608,829 5,011 Obayashi Corp. 684,575 4,996 Lawson Inc. 66,695 4,995 Bandai Namco Holdings Inc. 197,054 4,987 Keio Corp. 612,808 4,888 NTT Data Corp. 127,500 4,855 Kobe Steel Ltd. 2,981,957 4,854 Santen Pharmaceutical Co. Ltd. 80,820 4,764 Electric Power Development Co. Ltd. 147,579 4,755 Suntory Beverage & Food Ltd. 126,200 4,729 Yamaha Motor Co. Ltd. 283,047 4,689 Toppan Printing Co. Ltd. 614,872 4,684 Taiheiyo Cement Corp. 1,207,000 4,673 Nippon Yusen KK 1,624,083 4,653 Kuraray Co. Ltd. 353,313 4,628 Mitsubishi Materials Corp. 1,268,508 4,611 Brother Industries Ltd. 253,859 4,542 Isetan Mitsukoshi Holdings Ltd. 365,080 4,524 Hirose Electric Co. Ltd. 32,141 4,517 Fukuoka Financial Group Inc. 868,041 4,441 Keikyu Corp. 503,531 4,436 Nippon Express Co. Ltd. 914,925 4,424 Nissin Foods Holdings Co. Ltd. 79,847 4,387 Nitori Holdings Co. Ltd. 77,582 4,358 Kansai Paint Co. Ltd. 255,442 4,281 Mitsui OSK Lines Ltd. 1,140,811 4,227 Minebea Co. Ltd. 351,000 4,176 ^ Casio Computer Co. Ltd. 248,172 4,176 Kikkoman Corp. 190,642 4,175 Chugoku Electric Power Co. Inc. 314,013 4,175 Stanley Electric Co. Ltd. 155,641 4,037 Kajima Corp. 861,362 4,005 NH Foods Ltd. 195,466 4,001 Sega Sammy Holdings Inc. 201,191 3,980 JTEKT Corp. 229,466 3,973 TOTO Ltd. 315,078 3,949 Asics Corp. 186,032 3,948 Aozora Bank Ltd. 1,160,676 3,944 Oji Holdings Corp. 958,521 3,858 Shinsei Bank Ltd. 1,797,373 3,801 Joyo Bank Ltd. 711,338 3,785 Hino Motors Ltd. 273,309 3,780 USS Co. Ltd. 216,260 3,778 Suruga Bank Ltd. 193,396 3,771 Trend Micro Inc. 104,858 3,733 Kyowa Hakko Kirin Co. Ltd. 271,386 3,728 Daihatsu Motor Co. Ltd. 209,957 3,727 ^ Nagoya Railroad Co. Ltd. 876,000 3,666 Amada Co. Ltd. 375,193 3,644 Rinnai Corp. 39,207 3,570 Tokyu Fudosan Holdings Corp. 465,355 3,530 Tokyo Tatemono Co. Ltd. 410,000 3,502 Hulic Co. Ltd. 296,500 3,492 JSR Corp. 200,443 3,456 Koito Manufacturing Co. Ltd. 124,555 3,413 J Front Retailing Co. Ltd. 502,380 3,385 Bank of Kyoto Ltd. 372,363 3,382 Taisho Pharmaceutical Holdings Co. Ltd. 46,623 3,319 Japan Airlines Co. Ltd. 60,046 3,317 Hamamatsu Photonics KK 70,522 3,315 Mitsubishi Tanabe Pharma Corp. 227,736 3,308 Hisamitsu Pharmaceutical Co. Inc. 82,340 3,280 Daicel Corp. 323,473 3,265 Yaskawa Electric Corp. 250,055 3,259 Credit Saison Co. Ltd. 161,475 3,177 Nomura Research Institute Ltd. 100,084 3,151 Yokogawa Electric Corp. 249,896 3,147 ^ Seibu Holdings Inc. 143,275 3,144 ^ Yamada Denki Co. Ltd. 881,340 3,128 Iyo Bank Ltd. 308,498 3,125 Fuji Electric Co. Ltd. 603,783 3,113 Hitachi Metals Ltd. 190,407 3,096 Don Quijote Holdings Co. Ltd. 56,600 3,058 Hachijuni Bank Ltd. 491,828 3,024 Benesse Holdings Inc. 79,247 2,985 Toyo Suisan Kaisha Ltd. 97,996 2,972 Keisei Electric Railway Co. Ltd. 287,404 2,946 THK Co. Ltd. 122,032 2,937 ANA Holdings Inc. 1,186,143 2,935 Toho Co. Ltd. 120,333 2,919 Ryohin Keikaku Co. Ltd. 23,900 2,885 Mitsubishi UFJ Lease & Finance Co. Ltd. 514,390 2,881 Alfresa Holdings Corp. 48,258 2,881 M3 Inc. 178,200 2,876 Sony Financial Holdings Inc. 175,024 2,866 FamilyMart Co. Ltd. 63,765 2,864 Toho Gas Co. Ltd. 514,518 2,843 Shimadzu Corp. 296,596 2,839 Hiroshima Bank Ltd. 582,000 2,824 Nisshin Seifun Group Inc. 241,440 2,820 Ebara Corp. 452,000 2,806 MISUMI Group Inc. 88,000 2,805 Gunma Bank Ltd. 476,081 2,801 Mitsubishi Gas Chemical Co. Inc. 429,921 2,794 Hokuhoku Financial Group Inc. 1,354,000 2,780 Sumitomo Heavy Industries Ltd. 568,153 2,777 Air Water Inc. 173,281 2,771 Chugoku Bank Ltd. 179,609 2,760 Yamaha Corp. 179,239 2,731 Toyo Seikan Group Holdings Ltd. 174,773 2,722 Kurita Water Industries Ltd. 118,378 2,720 Miraca Holdings Inc. 58,585 2,711 Nissan Chemical Industries Ltd. 147,800 2,709 Nabtesco Corp. 119,865 2,708 Shimamura Co. Ltd. 27,153 2,693 Takashimaya Co. Ltd. 288,494 2,653 Tosoh Corp. 603,000 2,646 Sumitomo Rubber Industries Ltd. 182,490 2,643 Seven Bank Ltd. 657,140 2,637 Hakuhodo DY Holdings Inc. 251,150 2,637 Citizen Holdings Co. Ltd. 329,748 2,622 Marui Group Co. Ltd. 271,442 2,619 ^ Taiyo Nippon Sanso Corp. 292,728 2,567 Yamaguchi Financial Group Inc. 246,864 2,529 NTN Corp. 523,000 2,521 Hoshizaki Electric Co. Ltd. 49,500 2,520 Mitsui Chemicals Inc. 929,190 2,505 GS Yuasa Corp. 389,999 2,504 AEON Financial Service Co. Ltd. 109,870 2,504 SBI Holdings Inc. 213,820 2,495 TonenGeneral Sekiyu KK 283,713 2,478 Keihan Electric Railway Co. Ltd. 568,000 2,471 Hokuriku Electric Power Co. 190,834 2,471 Teijin Ltd. 990,175 2,452 Suzuken Co. Ltd. 76,848 2,450 Yokohama Rubber Co. Ltd. 280,000 2,424 Obic Co. Ltd. 67,900 2,410 Iida Group Holdings Co. Ltd. 160,900 2,397 Alps Electric Co. Ltd. 172,700 2,397 NOK Corp. 116,156 2,372 Nippon Electric Glass Co. Ltd. 418,752 2,346 Ibiden Co. Ltd. 117,383 2,346 Otsuka Corp. 51,426 2,343 Aeon Mall Co. Ltd. 99,555 2,333 COMSYS Holdings Corp. 125,900 2,330 Konami Corp. 98,549 2,288 Kakaku.com Inc. 133,700 2,263 Mitsubishi Logistics Corp. 148,831 2,257 Nippon Kayaku Co. Ltd. 178,000 2,256 Nomura Real Estate Holdings Inc. 120,278 2,235 Showa Shell Sekiyu KK 198,022 2,233 Dowa Holdings Co. Ltd. 239,000 2,224 Kamigumi Co. Ltd. 232,148 2,220 Haseko Corp. 278,500 2,211 Showa Denko KK 1,518,499 2,209 MediPal Holdings Corp. 173,484 2,186 Calbee Inc. 73,400 2,180 Sojitz Corp. 1,281,418 2,180 Hitachi Construction Machinery Co. Ltd. 106,432 2,172 Mabuchi Motor Co. Ltd. 27,201 2,145 Sankyo Co. Ltd. 54,017 2,102 Nippon Shokubai Co. Ltd. 163,000 2,089 * Shikoku Electric Power Co. Inc. 158,244 2,087 Pigeon Corp. 36,300 2,085 Chiyoda Corp. 175,123 2,073 Idemitsu Kosan Co. Ltd. 101,092 2,066 Coca-Cola East Japan Co. Ltd. 77,100 2,061 Kobayashi Pharmaceutical Co. Ltd. 33,000 2,046 Kewpie Corp. 113,300 2,039 Kaneka Corp. 337,995 2,033 Sawai Pharmaceutical Co. Ltd. 35,800 2,029 Tsuruha Holdings Inc. 35,200 2,021 Zeon Corp. 202,000 1,995 Sumitomo Dainippon Pharma Co. Ltd. 160,938 1,967 Glory Ltd. 58,200 1,940 ^ Advantest Corp. 173,287 1,935 Kawasaki Kisen Kaisha Ltd. 907,000 1,934 77 Bank Ltd. 371,000 1,932 Ezaki Glico Co. Ltd. 104,000 1,931 Sugi Holdings Co. Ltd. 44,800 1,921 Nishi-Nippon City Bank Ltd. 733,839 1,905 Ube Industries Ltd. 1,082,936 1,869 Hitachi Chemical Co. Ltd. 106,166 1,867 Maruichi Steel Tube Ltd. 67,014 1,855 Yamazaki Baking Co. Ltd. 146,435 1,853 NHK Spring Co. Ltd. 189,196 1,853 Azbil Corp. 73,300 1,844 Nippon Paper Industries Co. Ltd. 105,348 1,842 Park24 Co. Ltd. 100,100 1,836 DIC Corp. 793,000 1,817 ^ Sanrio Co. Ltd. 62,050 1,788 Sotetsu Holdings Inc. 446,000 1,770 Japan Airport Terminal Co. Ltd. 52,100 1,764 Hitachi High-Technologies Corp. 65,380 1,754 Takara Holdings Inc. 190,000 1,746 Daido Steel Co. Ltd. 362,087 1,692 Tokai Tokyo Financial Holdings Inc. 243,000 1,692 Seino Holdings Co. Ltd. 157,000 1,688 Denki Kagaku Kogyo KK 450,927 1,685 Tsumura & Co. 68,372 1,644 * Hokkaido Electric Power Co. Inc. 188,493 1,633 Kaken Pharmaceutical Co. Ltd. 72,000 1,609 Mitsui Mining & Smelting Co. Ltd. 540,000 1,603 Fujikura Ltd. 323,000 1,598 Sapporo Holdings Ltd. 371,000 1,594 Rohto Pharmaceutical Co. Ltd. 101,000 1,563 *,^ Acom Co. Ltd. 396,700 1,562 Japan Steel Works Ltd. 361,865 1,555 Mitsui Engineering & Shipbuilding Co. Ltd. 763,000 1,553 * Aiful Corp. 288,800 1,552 Nishi-Nippon Railroad Co. Ltd. 385,000 1,548 Ushio Inc. 129,684 1,548 Disco Corp. 23,800 1,537 Nisshinbo Holdings Inc. 152,000 1,534 Sumitomo Forestry Co. Ltd. 130,100 1,533 Lion Corp. 263,000 1,530 Square Enix Holdings Co. Ltd. 74,915 1,529 Shiga Bank Ltd. 258,000 1,528 Toyoda Gosei Co. Ltd. 74,903 1,521 Sohgo Security Services Co. Ltd. 66,800 1,518 Nagase & Co. Ltd. 122,900 1,509 Century Tokyo Leasing Corp. 47,000 1,509 Sundrug Co. Ltd. 33,600 1,508 Furukawa Electric Co. Ltd. 693,600 1,467 Toyobo Co. Ltd. 900,000 1,457 OKUMA Corp. 157,000 1,444 H2O Retailing Corp. 174,000 1,442 Sumitomo Osaka Cement Co. Ltd. 398,000 1,431 ^ Dena Co. Ltd. 110,451 1,425 Oracle Corp. Japan 33,568 1,422 Okasan Securities Group Inc. 193,000 1,412 Temp Holdings Co. Ltd. 44,500 1,411 Yamato Kogyo Co. Ltd. 43,217 1,405 Nichirei Corp. 296,000 1,404 DMG Mori Seiki Co. Ltd. 109,800 1,396 House Foods Group Inc. 76,500 1,379 ^ Ito En Ltd. 56,400 1,375 Aoyama Trading Co. Ltd. 53,800 1,371 Anritsu Corp. 142,700 1,360 Wacoal Holdings Corp. 126,000 1,331 Resorttrust Inc. 63,700 1,316 Nexon Co. Ltd. 135,600 1,308 Start Today Co. Ltd. 49,200 1,303 Cosmo Oil Co. Ltd. 650,046 1,303 Kose Corp. 31,200 1,298 Matsumotokiyoshi Holdings Co. Ltd. 39,500 1,297 UNY Group Holdings Co. Ltd. 218,000 1,296 Juroku Bank Ltd. 350,000 1,293 Keiyo Bank Ltd. 254,000 1,280 Awa Bank Ltd. 224,000 1,270 Daishi Bank Ltd. 344,000 1,265 ^ Kagome Co. Ltd. 75,500 1,264 * Nippon Sheet Glass Co. Ltd. 906,000 1,261 Izumi Co. Ltd. 41,000 1,253 Nissan Shatai Co. Ltd. 76,700 1,235 Hitachi Capital Corp. 46,300 1,234 SKY Perfect JSAT Holdings Inc. 208,000 1,233 Autobacs Seven Co. Ltd. 75,300 1,232 SCSK Corp. 44,500 1,231 ABC-Mart Inc. 22,787 1,231 Kinden Corp. 108,431 1,212 Taiyo Yuden Co. Ltd. 112,700 1,202 KYORIN Holdings Inc. 57,700 1,189 Shimachu Co. Ltd. 51,200 1,187 K's Holdings Corp. 41,100 1,175 Senshu Ikeda Holdings Inc. 229,200 1,168 Japan Petroleum Exploration Co. 30,879 1,168 NTT Urban Development Corp. 106,400 1,159 Nisshin Steel Co. Ltd. 85,300 1,152 North Pacific Bank Ltd. 278,300 1,137 San-In Godo Bank Ltd. 159,000 1,131 Itochu Techno-Solutions Corp. 25,266 1,130 Musashino Bank Ltd. 33,000 1,125 Jafco Co. Ltd. 28,800 1,112 Kagoshima Bank Ltd. 168,000 1,105 Maeda Road Construction Co. Ltd. 63,000 1,097 Nanto Bank Ltd. 266,000 1,096 Higo Bank Ltd. 205,000 1,096 Lintec Corp. 52,900 1,079 Cosmos Pharmaceutical Corp. 8,800 1,078 ^ Shochiku Co. Ltd. 114,000 1,073 Tokai Rika Co. Ltd. 51,100 1,066 Canon Marketing Japan Inc. 51,700 1,053 Coca-Cola West Co. Ltd. 63,024 1,050 Rengo Co. Ltd. 227,000 1,037 Hikari Tsushin Inc. 14,100 1,032 Hokkoku Bank Ltd. 304,000 1,023 Toda Corp. 237,000 1,015 Matsui Securities Co. Ltd. 107,500 1,009 Calsonic Kansei Corp. 152,000 1,000 Hyakugo Bank Ltd. 249,000 999 ^ Sumco Corp. 108,201 996 Dainippon Screen Manufacturing Co. Ltd. 213,000 982 ^ Fukuyama Transporting Co. Ltd. 175,000 981 Hyakujushi Bank Ltd. 274,000 964 TS Tech Co. Ltd. 33,800 963 Onward Holdings Co. Ltd. 133,000 948 Kissei Pharmaceutical Co. Ltd. 39,400 937 Capcom Co. Ltd. 51,300 937 Mochida Pharmaceutical Co. Ltd. 13,500 921 Heiwa Corp. 39,000 919 Nippon Television Holdings Inc. 53,100 903 ^ Nipro Corp. 104,100 891 KYB Co. Ltd. 193,000 876 Nippo Corp. 50,000 875 Exedy Corp. 29,500 871 FP Corp. 25,000 848 Toshiba TEC Corp. 124,000 813 Asatsu-DK Inc. 31,800 813 Pola Orbis Holdings Inc. 19,000 789 ^ Gree Inc. 97,979 774 Fuji Media Holdings Inc. 47,600 760 Komeri Co. Ltd. 29,800 696 ^ Toyota Boshoku Corp. 61,409 695 * Orient Corp. 282,800 689 Takata Corp. 33,300 662 Hitachi Transport System Ltd. 42,600 645 Shinko Electric Industries Co. Ltd. 64,800 576 Kandenko Co. Ltd. 102,000 554 PanaHome Corp. 73,000 541 NS Solutions Corp. 15,900 459 Sumitomo Real Estate Sales Co. Ltd. 15,300 444 Tokyo Broadcasting System Holdings Inc. 37,200 430 Toppan Forms Co. Ltd. 43,300 423 TV Asahi Holdings Corp. 20,800 368 Tokai Rubber Industries Ltd. 36,500 361 Mitsubishi Shokuhin Co. Ltd. 13,500 329 * Aplus Financial Co. Ltd. 91,000 134 New Zealand (0.5%) Fletcher Building Ltd. 693,646 5,339 Telecom Corp. of New Zealand Ltd. 1,827,756 4,403 * Auckland International Airport Ltd. 899,227 2,907 Ryman Healthcare Ltd. 408,267 2,798 SKY Network Television Ltd. 386,210 2,206 Fisher & Paykel Healthcare Corp. Ltd. 540,357 2,177 SKYCITY Entertainment Group Ltd. 577,433 1,839 Contact Energy Ltd. 368,650 1,731 *,^ Xero Ltd. 76,183 1,604 Kiwi Income Property Trust 1,052,084 1,050 Air New Zealand Ltd. 503,055 843 Vector Ltd. 244,450 537 Warehouse Group Ltd. 148,408 399 Singapore (3.8%) DBS Group Holdings Ltd. 1,754,779 25,566 Singapore Telecommunications Ltd. 7,377,109 23,994 United Overseas Bank Ltd. 1,199,267 23,144 Oversea-Chinese Banking Corp. Ltd. 2,735,594 21,832 Keppel Corp. Ltd. 1,443,358 12,651 CapitaLand Ltd. 2,568,558 7,078 Global Logistic Properties Ltd. 3,032,773 6,751 Genting Singapore plc 6,158,597 6,567 Wilmar International Ltd. 2,136,303 5,578 ^ Singapore Press Holdings Ltd. 1,603,417 5,328 City Developments Ltd. 598,713 5,057 Singapore Technologies Engineering Ltd. 1,570,055 4,768 Singapore Exchange Ltd. 833,260 4,701 Noble Group Ltd. 3,909,304 4,425 Singapore Airlines Ltd. 510,226 4,213 ComfortDelGro Corp. Ltd. 2,024,980 4,185 CapitaMall Trust 2,618,112 4,125 Sembcorp Industries Ltd. 901,820 3,949 Hutchison Port Holdings Trust 5,100,639 3,795 Ascendas REIT 1,990,894 3,715 Jardine Cycle & Carriage Ltd. 99,621 3,702 Suntec REIT 2,389,000 3,423 ^ Sembcorp Marine Ltd. 843,666 2,792 Golden Agri-Resources Ltd. 6,499,163 2,774 CapitaCommercial Trust 1,955,000 2,607 UOL Group Ltd. 464,717 2,462 Keppel Land Ltd. 719,575 2,093 StarHub Ltd. 594,567 2,026 Singapore Post Ltd. 1,430,000 2,011 Yangzijiang Shipbuilding Holdings Ltd. 2,105,210 1,830 Venture Corp. Ltd. 245,000 1,591 ^ Olam International Ltd. 477,000 941 M1 Ltd. 303,000 908 SMRT Corp. Ltd. 710,000 898 SIA Engineering Co. Ltd. 223,000 829 *,^ Neptune Orient Lines Ltd. 885,000 672 ^ Yanlord Land Group Ltd. 648,000 626 Wing Tai Holdings Ltd. 381,000 601 ^ COSCO Corp. Singapore Ltd. 961,001 549 Indofood Agri Resources Ltd. 402,000 311 South Korea (11.3%) Samsung Electronics Co. Ltd. 108,327 140,198 Hyundai Motor Co. 154,827 36,652 POSCO 74,877 24,332 * SK Hynix Inc. 537,871 23,403 Shinhan Financial Group Co. Ltd. 459,407 22,689 Hyundai Mobis 67,634 20,204 NAVER Corp. 27,484 19,625 Kia Motors Corp. 260,638 15,301 KB Financial Group Inc. 390,495 15,254 LG Chem Ltd. 44,208 12,371 Hana Financial Group Inc. 295,146 11,886 KT&G Corp. 122,141 11,799 Samsung Fire & Marine Insurance Co. Ltd. 39,221 10,750 Korea Electric Power Corp. 258,424 10,664 SK Telecom Co. Ltd. 40,149 10,306 Samsung Life Insurance Co. Ltd. 100,914 10,272 Samsung C&T Corp. 125,685 8,920 Samsung SDI Co. Ltd. 55,571 8,557 LG Electronics Inc. 109,300 8,097 * LG Display Co. Ltd. 227,958 7,483 Hyundai Heavy Industries Co. Ltd. 44,621 6,433 SK Innovation Co. Ltd. 61,702 6,146 LG Corp. 91,341 6,117 Amorepacific Corp. 3,201 5,494 Hyundai Steel Co. 66,825 5,091 Coway Co. Ltd. 56,554 4,875 Samsung Heavy Industries Co. Ltd. 179,684 4,827 E-Mart Co. Ltd. 21,026 4,721 Hyundai Engineering & Construction Co. Ltd. 72,702 4,432 SK Holdings Co. Ltd. 26,092 4,419 LG Household & Health Care Ltd. 9,447 4,387 Korea Zinc Co. Ltd. 10,665 4,270 KT Corp. 128,875 4,157 Hankook Tire Co. Ltd. 74,997 4,105 Hyundai Glovis Co. Ltd. 15,770 4,024 Woori Finance Holdings Co. Ltd. 296,222 3,991 Kangwon Land Inc. 114,698 3,803 BS Financial Group Inc. 230,932 3,688 SK C&C Co. Ltd. 22,443 3,660 Lotte Shopping Co. Ltd. 11,467 3,536 Samsung Electro-Mechanics Co. Ltd. 56,175 3,423 Orion Corp. 3,730 3,399 Industrial Bank of Korea 212,988 3,158 KCC Corp. 5,232 3,080 Samsung Securities Co. Ltd. 61,726 2,910 ^ OCI Co. Ltd. 18,342 2,882 Hyundai Wia Corp. 15,771 2,865 Dongbu Insurance Co. Ltd. 48,861 2,766 AMOREPACIFIC Group 3,046 2,615 Lotte Chemical Corp. 15,007 2,530 ^ Celltrion Inc. 65,600 2,517 Daelim Industrial Co. Ltd. 27,572 2,467 CJ CheilJedang Corp. 7,565 2,435 GS Holdings 51,834 2,358 Hyundai Development Co-Engineering & Construction 63,350 2,352 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 95,698 2,271 Hyundai Department Store Co. Ltd. 15,931 2,269 S-Oil Corp. 42,145 2,253 NCSoft Corp. 14,952 2,239 CJ Corp. 14,763 2,081 Samsung Engineering Co. Ltd. 30,488 2,043 DGB Financial Group Inc. 124,086 2,014 LG Uplus Corp. 211,810 1,948 Daewoo Securities Co. Ltd. 190,299 1,912 Samsung Techwin Co. Ltd. 40,501 1,898 * Daewoo Engineering & Construction Co. Ltd. 196,951 1,894 * Cheil Worldwide Inc. 88,693 1,856 Hyundai Marine & Fire Insurance Co. Ltd. 61,600 1,821 Korea Investment Holdings Co. Ltd. 40,660 1,819 Hyosung Corp. 24,675 1,792 ^ Daum Communications Corp. 13,391 1,711 SK Networks Co. Ltd. 154,828 1,685 Lotte Confectionery Co. Ltd. 822 1,675 ^ Halla Visteon Climate Control Corp. 33,714 1,663 Daewoo International Corp. 46,160 1,662 * Doosan Infracore Co. Ltd. 131,410 1,652 Korea Gas Corp. 27,385 1,630 ^ GS Engineering & Construction Corp. 42,879 1,621 Samsung Card Co. Ltd. 34,270 1,595 Shinsegae Co. Ltd. 6,983 1,580 S-1 Corp. 21,223 1,579 ^ Kumho Petro chemical Co. Ltd. 17,907 1,561 Mando Corp. 12,525 1,526 Hanwha Corp. 53,110 1,505 Hanwha Life Insurance Co. Ltd. 220,030 1,461 Hanwha Chemical Corp. 80,780 1,406 Doosan Heavy Industries & Construction Co. Ltd. 48,220 1,404 Yuhan Corp. 7,921 1,357 ^ Hyundai Mipo Dockyard 10,336 1,225 LS Corp. 17,063 1,202 Woori Investment & Securities Co. Ltd. 109,720 1,193 Mirae Asset Securities Co. Ltd. 24,370 1,099 LG Hausys Ltd. 5,927 1,085 Lotte Chilsung Beverage Co. Ltd. 597 1,073 Doosan Corp. 8,909 1,065 * Korean Air Lines Co. Ltd. 29,170 1,011 *,^ CJ Korea Express Co. Ltd. 7,153 937 *,^ NHN Entertainment Corp. 12,529 860 NongShim Co. Ltd. 3,301 837 ^ Hyundai Securities Co. Ltd. 107,270 824 Samsung Fine Chemicals Co. Ltd. 18,299 766 *,^ Hyundai Merchant Marine Co. Ltd. 68,449 685 SKC Co. Ltd. 18,950 663 ^ Hyundai Hysco Co. Ltd. 7,988 639 ^ Hite Jinro Co. Ltd. 27,040 595 *,^ Hanjin Shipping Co. Ltd. 106,757 574 ^ KEPCO Engineering & Construction Co. Inc. 9,660 536 Hyundai Securities Co. Ltd. Preference Shares 66,690 504 * KNB Financial Group Co. Ltd. 34,349 463 Dongkuk Steel Mill Co. Ltd. 48,327 369 * KJB Financial Group Co. Ltd. 22,477 267 Total Common Stocks (Cost $6,091,476) Coupon Temporary Cash Investments (1.5%) 1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.118% 81,130,145 81,130 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.090% 10/10/14 3,000 3,000 Total Temporary Cash Investments (Cost $84,130) Total Investments (101.3%) (Cost $6,175,606) Other Assets and Liabilities-Net (-1.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $70,516,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $75,717,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
